         Case 1:17-cv-01574-RCL Document 134 Filed 12/20/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

NATIONAL TRUST FOR HISTORIC                            )
PRESERVATION IN THE UNITED STATES                      )
and ASSOCIATION FOR THE PRESERVATION                   )
OF VIRGINIA ANTIQUITIES,                               )
                                                       )
       Plaintiffs,                                     )
                                                       )
              v.                                       )
                                                       )
TODD T. SEMONITE, et al.,                              )    Civil Action No. 1:17-cv-01574-RCL
                                                       )
       Defendants,                                     )
                                                       )
and                                                    )
                                                       )
VIRGINIA ELECTRIC & POWER COMPANY,                     )
                                                       )
       Defendant-Intervenor.                           )
                                                       )


         VIRGINIA ELECTRIC AND POWER COMPANY’S OPPOSITION TO
                PLAINTIFFS’ MOTION FOR RECONSIDERATION
                 (FEDERAL RULE OF CIVIL PROCEDURE 59(e))

       Reconsideration is unwarranted here for the reasons set forth in Virginia Electric and

Power Company’s (“Dominion”) opposition to the motion for reconsideration in the companion

National Parks Conservation Association v. Semonite case (No. 1:17-1361-RCL, ECF No. 152).

That opposition, attached as Exhibit A and incorporated by reference by Dominion here, fully

addresses the issues raised by Plaintiffs’ motion for reconsideration, including Plaintiffs’

erroneous reliance on Federal Rule of Civil Procedure 59(e), instead of Rule 54(b).

       Plaintiffs’ motion should be denied.
       Case 1:17-cv-01574-RCL Document 134 Filed 12/20/19 Page 2 of 2



Dated: December 20, 2019                 Respectfully Submitted,

                                         /s/ Harry M. Johnson, III

                                         Harry M. Johnson, III (Bar No. IL0002)
                                         Timothy L. McHugh (Bar No. VA064)
                                         HUNTON ANDREWS KURTH LLP
                                         951 East Byrd Street
                                         Richmond, VA 23219-4074
                                         (804) 788-8784
                                         (804) 343-4538 (fax)
                                         pjohnson@huntonAK.com
                                         tmchugh@huntonAK.com

                                         Eric J. Murdock (Bar No. 443194)
                                         HUNTON ANDREWS KURTH LLP
                                         2200 Pennsylvania Avenue N.W.
                                         Washington, DC 20037-1701
                                         (202) 955-1576
                                         (202) 857-3885 (fax)
                                         emurdock@huntonAK.com




                                     2
